DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,013,026 (Zhang Patent hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are merely obvious variations upon the claims of the patent in that there are simply directed to the devices, a mobile terminal and a network side device, that perform the patented method steps.  
RE claim 1, the Zhang Patent claims a mobile terminal, comprising: a storage, a processor, and a computer program stored in the storage and executed by the processor, the processor executing the computer program to, send a data message carrying state transition data to a network side device before an air interface signaling connection is established (Claim 1); receive a response message returned by the network side device in response to the data message, wherein a data transmission indication is comprised in the response message (Claim 1); wherein the data transmission indication is configured to indicate transmitting or non-transmitting (Claim 1); send an uplink data packet to the network side device when the data transmission indication indicates transmitting (Claim 1); wherein the state transition data is configured to indicate whether uplink data to be transmitted supports a data transmission mode without state transition (Claim 1); wherein when the data message is a random access request message and the response message is a random access response message, the processor executes the computer program to, send the uplink data packet at a time-frequency domain position indicated by an uplink scheduling indication carried in the random access response message (Claim 2); or send the uplink data packet to the network side device on a default physical channel (Claim 2).
RE claim 2, the Zhang Patent claims the mobile terminal of claim 1 as set forth above. Note that the Zhang Patent further claims wherein after receiving the response message returned by the network side device in response to the data message, wherein the data transmission - 68 -indication is comprised in the response message, for sending the uplink data packet to the network side device, the processor executes the computer program to, when the data transmission indication indicates non-transmitting, send an initial radio resource control (RRC) protocol message at the time-frequency domain position indicated by the uplink scheduling indication (Claim 3).
RE claim 3, the Zhang Patent claims the mobile terminal of claim 1 as set forth above. Note that the Zhang Patent further claims wherein a selection identifier for indicating a mode of sending the uplink data packet is comprised in the random access response (RAR) message; and/or, the state transition data comprises a data transmission identifier, and the data transmission identifier comprises an identifier carried by the random access request message or a random access preamble sequence carried by the random access request message; when the data transmission identifier comprises the random access preamble sequence carried by the random access request message, the random access preamble sequence comprises a first type of random access preamble sequence for identifying transmitting and a second type of random access preamble sequence for identifying non- transmitting, or, an identifier bit indicating whether transmission is required is added to the random access preamble sequence (Claim 4).
RE claim 4, the Zhang Patent claims the mobile terminal of claim 1 as set forth above. Note that the Zhang Patent further claims wherein before sending the data message carrying state transition data to the network side device, the processor executes the computer program to, obtain service feature information of the uplink data packet; determine, according to the service feature information, whether data transmission is required; wherein the state transition data carried by the data message is a result of determining whether data transmission is required (Claim 5).
RE claim 5, the Zhang Patent claims the mobile terminal of claim 1 as set forth above. Note that the Zhang Patent further claims wherein the state transition data comprises service feature information, the network side device determines whether data transmission is required according to the service feature information, or the network side device determines whether data transmission is required according to the service feature information and network side information acquired by the network side device (Claim 6).
RE claim 6, the Zhang Patent claims the mobile terminal of claim 1 as set forth above. Note that the Zhang Patent further claims wherein a completion identifier for identifying whether transmission of the uplink data packet is completed is carried in the uplink data packet; wherein when the data transmission indication indicates transmitting, after the sending the uplink data packet to the network side device before the air interface signaling connection is established, the processor executes the computer program to, receive a feedback message returned by the network side device according to a receiving status of the uplink data packet and the completion identifier; when the feedback message indicates that the reception is successful, stop transmission of the uplink data packet or establish the air interface signaling connection; when the feedback message indicates that the reception is failed, resend the uplink data packet at a time-frequency domain position indicated by a re-determined uplink scheduling indication carried in the feedback message, or establish the air interface signaling connection according to a connection-permission message carried in the feedback message (Claim 7).
RE claim 7, the Zhang Patent claims the mobile terminal of claim 6 as set forth above. Note that the Zhang Patent further claims wherein the feedback message returned by the network side device according to the receiving status of the uplink data packet and the completion identifier comprises: when the uplink data packet is successfully received, if the completion identifier is completion, the feedback message carries a rejection message for canceling an initial radio resource control protocol; if the completion identifier is incompletion, the feedback - 70 -message carries a connection-permission message for establishing the initial radio resource control protocol (Claim 8).
RE claim 8, the Zhang Patent claims the mobile terminal of claim 6 as set forth above. Note that the Zhang Patent further claims wherein for sending the uplink data packet at the time- frequency domain position indicated by the uplink scheduling indication carried in the random access response message, the processor executes the computer program to, place the uplink data packet in a media access control (MAC) layer data packet, and send the uplink data packet at the time-frequency domain position indicated by the uplink scheduling indication; or place the uplink data packet in radio resource control protocol layer signaling in the media access control layer data packet, and send the uplink data packet at the time- frequency domain position indicated by the uplink scheduling indication; or take the uplink data packet as the media access control layer data packet, and send the uplink data packet at the time-frequency domain position indicated by the uplink scheduling indication (Claim 9).
RE claim 9, the Zhang Patent claims the mobile terminal of claim 8 as set forth above. Note that the Zhang Patent further claims wherein for placing the uplink data packet in radio resource control protocol layer signaling in the media access control layer data packet, the processor executes the computer program to, place the uplink data packet in an initial radio resource control protocol message and configure a connection reason of the initial radio resource control protocol message as transmission of the uplink data packet (Claim 10).
RE claim 10, the Zhang Patent claims a network side device, comprising: a storage, a processor, and a computer program stored in the storage and executed by the processor, the processor executing the computer program to, receive a data message carrying state transition data sent by a terminal before an air interface signaling connection is established (Claim 11); - 71 -return a response message to the terminal based on the data message, wherein a data transmission indication is comprised in the response message (Claim 11); wherein the data transmission indication is configured to indicate transmitting or non-transmitting (Claim 11); receive an uplink data packet sent by the terminal when the data transmission indication indicates transmitting (Claim 11); wherein the state transition data is configured to indicate whether uplink data to be transmitted supports a data transmission mode without state transition (Claim 11); wherein when the data message is a random access request message and the response message is a random access response message, for receiving the uplink data packet sent by the terminal when the data transmission indication indicates transmitting, the processor executes the computer program to, receive the uplink data packet sent by the terminal at a time-frequency domain position indicated by an uplink scheduling indication carried in the random access response message (Claim 12); or receive the uplink data packet sent by the terminal on a default physical channel (Claim 12).
RE claim 11, the Zhang Patent claims the mobile terminal of claim 10 as set forth above. Note that the Zhang Patent further claims wherein a data transmission identifier is comprised in the state transition data, before returning the response message to the terminal based on the data message, the processor executes the computer program to, determine whether data transmission is required according to the data transmission identifier carried in the random access request message; or determine whether data transmission is required according to the data transmission identifier carried in the random access request message and acquired network side information (Claim 13).
RE claim 12, the Zhang Patent claims the mobile terminal of claim 11 as set forth above. Note that the Zhang Patent further claims wherein a selection identifier for indicating a mode of sending the uplink data packet is comprised in the random access response message; and/or, - 72 -the data transmission identifier comprises an identifier carried by the random access request message or a random access preamble sequence carried by the random access request message; when the data transmission identifier comprises the random access preamble sequence carried by the random access request message, the random access preamble sequence comprises a first type of random access preamble sequence for identifying transmitting and a second type of random access preamble sequence for identifying non- transmitting, or, an identifier bit indicating whether transmission is required is added to the random access preamble sequence (Claim 14).
RE claim 13, the Zhang Patent claims the mobile terminal of claim 10 as set forth above. Note that the Zhang Patent further claims wherein the state transition data comprises service feature information, before returning the response message to the terminal based on the data message, the processor executes the computer program to, determine whether data transmission is required according to the service feature information carried by the random access request message; or determine whether data transmission is required according to the service feature information carried by the random access request message and acquired network side information  (Claim 15).
RE claim 14, the Zhang Patent claims the mobile terminal of claim 13 as set forth above. Note that the Zhang Patent further claims wherein the service feature information comprises at least one of a service type, service cache information, a service quality requirement, or a service priority; the service cache information is represented by a cache amount or a cache level; the service quality requirement is represented by a service quality parameter feature, or by a serial number of numbering the service quality parameter feature, or by a packet loss rate and maximum latency; the network side information comprises at least one of a network side load state, subscription data of a terminal, or operator configuration data (Claim 16).
RE claim 15, the Zhang Patent claims the mobile terminal of claim 10 as set forth above. Note that the Zhang Patent further claims wherein after receiving the uplink data packet sent by the terminal when the data transmission indication indicates transmitting, the processor executes the computer program to, when the uplink data packet is successfully received, send a feedback message indicating successful reception to the terminal, and send the received data packet to a core network; when the reception of the uplink data packet is failed, send a feedback message indicating that the reception is failed to the terminal, wherein a re-determined uplink scheduling indication or a connection-permission message used to trigger the terminal to establish a connection is carried in the feedback message (Claim 17).
RE claim 16, the Zhang Patent claims the mobile terminal of claim 15 as set forth above. Note that the Zhang Patent further claims wherein the uplink data packet carries a completion identifier for identifying whether the transmission of the uplink data packet is completed; when the received uplink data packet is located in the initial radio resource control protocol message and the uplink data packet is successfully received, if the completion identifier is completion, the feedback message carries a rejection message for canceling an initial radio resource control protocol; if the completion identifier is incompletion, the feedback message carries the connection-permission message for establishing the initial radio resource control protocol  (Claim 18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461